Exhibit 10.1

PUBLIC COMPANY VERSION

TARP Capital Purchase Program

Senior Preferred Stock and Warrants

Summary of Senior Preferred Terms

 

Issuer:    Qualifying Financial Institution (“QFI”) means (i) any U.S. bank or
U.S. savings association not controlled by a Bank Holding Company (“BHC”) or
Savings and Loan Holding Company (“SLHC”) and (ii) any U.S. BHC or U.S. SLHC
which engages only in activities permitted for financial holdings companies
under Section 4(k) of the Bank Holding Company Act and a U.S. bank or U.S.
savings association controlled by such a qualifying U.S. BHC or U.S. SLHC,
except for any BHC, SLHC, bank or savings association that is controlled by a
foreign bank or company. For purposes of this program, “U.S. bank”, “U.S.
savings association”, “U.S. BHC” and “U.S. SLHC” means a bank, savings
association, BHC or SLHC organized under the laws of the United Sates or any
State of the United States, the District of Columbia, any territory of the
United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands. The
United States Department of the Treasury will determine eligibility and
allocation for QFIs after consultation with the appropriate Federal banking
agency. Initial Holder:    United States Department of the Treasury (the “UST”).
Size:    QFIs may sell preferred to the UST subject to the limits and terms
described below.    Each QFI may issue an amount of Senior Preferred equal to
not less than 1% of its risk-weighted assets and not more than the lesser of (i)
$25 billion and (ii) 3% of its risk-weighted assets. Security:    Senior
Preferred, liquidation preference $1,000 per share. (Depending upon the QFI’s
available authorized preferred shares, the UST may agree to purchase Senior
Preferred with a higher liquidation preference per share, in which case the UST
may require the QFI to appoint a depositary to hold the Senior Preferred and
issue depositary receipts.) Ranking:    Senior to common stock and pari passu
with existing preferred shares other than preferred shares which by their terms
rank junior to any existing preferred shares.

 

1



--------------------------------------------------------------------------------

Regulatory

Capital Status:

   Tier 1. Term:    Perpetual life. Dividend:    The Senior Preferred will pay
cumulative dividends at a rate of 5% per annum until the fifth anniversary of
the date of this investment and thereafter at a rate of 9% per annum. For Senior
Preferred issued by banks which are not subsidiaries of holding companies, the
Senior Preferred will pay non-cumulative dividends at a rate of 5% per annum
until the fifth anniversary of the date of this investment and thereafter at a
rate of 9% per annum. Dividends will be payable quarterly in arrears on February
15, May 15, August 15 and November 15 of each year. Redemption:   

Senior Preferred may not be redeemed for a period of three years from the date
of this investment, except with the proceeds from a Qualified Equity Offering
(as defined below) which results in aggregate gross proceeds to the QFI of not
less than 25% of the issue price of the Senior Preferred. After the third
anniversary of the date of this investment, the Senior Preferred may be
redeemed, in whole or in part, at any time and from time to time, at the option
of the QFI. All redemptions of the Senior Preferred shall be at 100% of its
issue price, plus (i) in the case of cumulative Senior Preferred, any accrued
and unpaid dividends and (ii) in the case of non-cumulative Senior Preferred,
accrued and unpaid dividends for the then current dividend period (regardless of
whether any dividends are actually declared for such dividend period), and shall
be subject to the approval of the QFI’s primary federal bank regulator.

 

“Qualified Equity Offering” shall mean the sale by the QFI after the date of
this investment of Tier 1 qualifying perpetual preferred stock or common stock
for cash.

 

Following the redemption in whole of the Senior Preferred held by the UST, the
QFI shall have the right to repurchase any other equity security of the QFI held
by the UST at fair market value.

Restrictions

on Dividends:

   For as long as any Senior Preferred is outstanding, no dividends may be
declared or paid on junior preferred shares, preferred shares ranking pari passu
with the Senior Preferred, or common shares (other than in the case of pari
passu preferred shares, dividends on a pro rata basis with the Senior
Preferred), nor may the QFI repurchase or redeem any junior preferred shares,
preferred shares ranking pari passu with the Senior Preferred or common shares,
unless (i) in the case of cumulative Senior Preferred all accrued and unpaid
dividends for all past dividend periods on

 

2



--------------------------------------------------------------------------------

   the Senior Preferred are fully paid or (ii) in the case of non-cumulative
Senior Preferred the full dividend for the latest completed dividend period has
been declared and paid in full. Common dividends:    The UST’s consent shall be
required for any increase in common dividends per share until the third
anniversary of the date of this investment unless prior to such third
anniversary the Senior Preferred is redeemed in whole or the UST has transferred
all of the Senior Preferred to third parties. Repurchases:    The UST’s consent
shall be required for any share repurchases (other than (i) repurchases of the
Senior Preferred and (ii) repurchases of junior preferred shares or common
shares in connection with any benefit plan in the ordinary course of business
consistent with past practice) until the third anniversary of the date of this
investment unless prior to such third anniversary the Senior Preferred is
redeemed in whole or the UST has transferred all of the Senior Preferred to
third parties. In addition, there shall be no share repurchases of junior
preferred shares, preferred shares ranking pari passu with the Senior Preferred,
or common shares if prohibited as described above under “Restrictions on
Dividends”. Voting rights:    The Senior Preferred shall be non-voting, other
than class voting rights on (i) any authorization or issuance of shares ranking
senior to the Senior Preferred, (ii) any amendment to the rights of Senior
Preferred, or (iii) any merger, exchange or similar transaction which would
adversely affect the rights of the Senior Preferred.    If dividends on the
Senior Preferred are not paid in full for six dividend periods, whether or not
consecutive, the Senior Preferred will have the right to elect 2 directors. The
right to elect directors will end when full dividends have been paid for four
consecutive dividend periods. Transferability:    The Senior Preferred will not
be subject to any contractual restrictions on transfer. The QFI will file a
shelf registration statement covering the Senior Preferred as promptly as
practicable after the date of this investment and, if necessary, shall take all
action required to cause such shelf registration statement to be declared
effective as soon as possible. The QFI will also grant to the UST piggyback
registration rights for the Senior Preferred and will take such other steps as
may be reasonably requested to facilitate the transfer of the Senior Preferred
including, if requested by the UST, using reasonable efforts to list the Senior
Preferred on a national securities exchange. If requested by the UST, the QFI
will appoint a depositary to hold the Senior Preferred and issue depositary
receipts.

 

3



--------------------------------------------------------------------------------

Executive

Compensation:

   As a condition to the closing of this investment, the QFI and its senior
executive officers covered by the EESA shall modify or terminate all benefit
plans, arrangements and agreements (including golden parachute agreements) to
the extent necessary to be in compliance with, and following the closing and for
so long as UST holds any equity or debt securities of the QFI, the QFI shall
agree to be bound by, the executive compensation and corporate governance
requirements of Section 111 of the EESA and any guidance or regulations issued
by the Secretary of the Treasury on or prior to the date of this investment to
carry out the provisions of such subsection. As an additional condition to
closing, the QFI and its senior executive officers covered by the EESA shall
grant to the UST a waiver releasing the UST from any claims that the QFI and
such senior executive officers may otherwise have as a result of the issuance of
any regulations which modify the terms of benefits plans, arrangements and
agreements to eliminate any provisions that would not be in compliance with the
executive compensation and corporate governance requirements of Section 111 of
the EESA and any guidance or regulations issued by the Secretary of the Treasury
on or prior to the date of this investment to carry out the provisions of such
subsection.

Summary of Warrant Terms

 

Warrant:    The UST will receive warrants to purchase a number of shares of
common stock of the QFI having an aggregate market price equal to 15% of the
Senior Preferred amount on the date of investment, subject to reduction as set
forth below under “Reduction”. The initial exercise price for the warrants, and
the market price for determining the number of shares of common stock subject to
the warrants, shall be the market price for the common stock on the date of the
Senior Preferred investment (calculated on a 20-trading day trailing average),
subject to customary anti-dilution adjustments. The exercise price shall be
reduced by 15% of the original exercise price on each six-month anniversary of
the issue date of the warrants if the consent of the QFI stockholders described
below has not been received, subject to a maximum reduction of 45% of the
original exercise price. Term:    10 years Exercisability:    Immediately
exercisable, in whole or in part Transferability:    The warrants will not be
subject to any contractual restrictions on transfer; provided that the UST may
only transfer or exercise an aggregate of one-half of the warrants prior to the
earlier of (i) the date on which the QFI has received aggregate gross proceeds
of not less than 100% of the issue price of the Senior Preferred from one or
more Qualified Equity Offerings and

 

4



--------------------------------------------------------------------------------

   (ii) December 31, 2009. The QFI will file a shelf registration statement
covering the warrants and the common stock underlying the warrants as promptly
as practicable after the date of this investment and, if necessary, shall take
all action required to cause such shelf registration statement to be declared
effective as soon as possible. The QFI will also grant to the UST piggyback
registration rights for the warrants and the common stock underlying the
warrants and will take such other steps as may be reasonably requested to
facilitate the transfer of the warrants and the common stock underlying the
warrants. The QFI will apply for the listing on the national exchange on which
the QFI’s common stock is traded of the common stock underlying the warrants and
will take such other steps as may be reasonably requested to facilitate the
transfer of the warrants or the common stock. Voting:    The UST will agree not
to exercise voting power with respect to any shares of common stock of the QFI
issued to it upon exercise of the warrants. Reduction:    In the event that the
QFI has received aggregate gross proceeds of not less than 100% of the issue
price of the Senior Preferred from one or more Qualified Equity Offerings on or
prior to December 31, 2009, the number of shares of common stock underlying the
warrants then held by the UST shall be reduced by a number of shares equal to
the product of (i) the number of shares originally underlying the warrants
(taking into account all adjustments) and (ii) 0.5. Consent:    In the event
that the QFI does not have sufficient available authorized shares of common
stock to reserve for issuance upon exercise of the warrants and/or stockholder
approval is required for such issuance under applicable stock exchange rules,
the QFI will call a meeting of its stockholders as soon as practicable after the
date of this investment to increase the number of authorized shares of common
stock and/or comply with such exchange rules, and to take any other measures
deemed by the UST to be necessary to allow the exercise of warrants into common
stock. Substitution:    In the event the QFI is no longer listed or traded on a
national securities exchange or securities association, or the consent of the
QFI stockholders described above has not been received within 18 months after
the issuance date of the warrants, the warrants will be exchangeable, at the
option of the UST, for senior term debt or another economic instrument or
security of the QFI such that the UST is appropriately compensated for the value
of the warrant, as determined by the UST.

 

5